 EXHIBIT K Case 1:19-cr-00460-KMW                         Document 88-11 Filed 05/18/21 Page 1 of 1




Patient Name: KOZEL, TODD                                             Date: 5/11/2021
Patient Number: 7010026                                               Date Of Birth: 1/18/1967


To whom it may concern:


This is a letter to confirm that Mr. Kozel has been under my care for management of cT1,N1,M0 left tonsillar HPV positive squamous cell
carcinoma diagnosed in 12/2020

He received concurrent radiation therapy and Cisplatin, completing his treatment in 2/2021.

His treatment was complicated by significant anorexia, difficulties eating/swallowing and weight loss of more than 35 Lbs.

He is showing signs of improvement, but continues having fatigue and difficulties eating/drinking due to dry mouth.

At this moment, we are unable to assess his response to treatment, he is due for an in person exam, ENT evaluation and restaging
imaging studies (MRI and PET scan).
He will need a repeat exam with imaging studies (PET/CT) in August again to assess disease status at approximately 6 months after
completion of treatment.

Should you need further information please contact our office.

Sincerely,




Signed By: ___________________________
                Amory Novoselac MD on 5/11/2021 at 6:29 PM




KOZEL, TODD DOB: 1/18/1967 (7010026)                                                                                            Page 1 of 1
